CoKJec 5/wf                   /f ©r /j
/Able /Icosfa^ Clerk
Cou4 of CnmiAal %£o!s                                           ORIGINAL
SufWne Court (bide                        •
Po&oxjWo8-23pg               courtofSaLappeals               cb^^ll^gl/
/lus-fin IX 7??/1                  JAN 232315                  JAN 20 2015
      /v       ~i   ,            Abei Acosta, Clerk
      Uear C\erK\                                                  sta, Cleric



           Foelc&ed please +W my Petition ^or Discretionary Mzuieoo-,
 Please file. WmS "PDA and b/w A \c ike cSerticn o\ /-de Goar/i.

           l|€GS€ cl^fe-^lcsmyo tAiS letter Onck 0ZTur/\ ft Jo fA-t Or rv\sJ
GtMfcss £nou>n he\ou)>

           X also request ihai \/ou nokfy r^e of ikt Gou/Js culm on
  rv\\/ rekban.


                                                Sincerely)

                                        #Z Sancket UruJ-




                                 1...
                          AJO, H-W-oquo-cr

                        (Marcus, D< Gooflv
                      _          v/
                      THE S/7)7£ OF TEXAS


                      -IdenM/ ^ Parf/eS Ond Gau(\£e\

TnaLCour-f'                                      /)pp&flQA-/-i
Honorable /Urn ft Dorr                       /Ws a U             *W^
Judge, 3^6^-3ZJiCia! Dtffncl Ca>rf           K.Z SancWez. Unit
BOO M Lomine, Sh                             ZROl 5-tak,3*/l &*d
MrfU^Tk, 7970/                               £! ft^Tx* 7, Oishcl Attorney
50G Jj Lomine Sf. &/fe 300


 /)pfyjUa^< "Trioi1T/3Li r\-eg. 1;
 &renT" /I. Morgan
!9oa U       UliViotf
MicW Ty 7^0/




                                      U
                    Table o-P Cen-t-eMs
                                            &
                                            asyfS




Parfe                                           11
                                                    r       *       4




To&L Of Ca^er^S                                 Hi
                                                L       i   i   i




Tr\dex of ftuwor\riz£                           IJjl

OTa-femeAf mzuaca\r\G Ota! AcQumem              JL

J-f\troducnan                                   1

^fa-feme/vf of Case                             2.

STmemmi <3-P Procedaral fiisroa/            
nppervdiX                                   /




                                111
Brik VSfefe fe Caws Dp? Wo) HS<           ,, , (p
IWU v; Skle - 47/ 3uJ 2d 60,621, v                         ,,, 3




t%A\n^ v Hf4* (S& toll) !3ZS              ofaiorVl^AT KeggfoUg Qfef HCqujAia f

       J_ do (\g\ fUlly understand ojk&t X&mclois\6 and Xhoue no aikmey ho
help we elo -W115 ftgkt. I -feel r'f ^jquW beA^ benim me -/o \jejfoely ^ue my
e&s^ especially mKq&ctAs U> toM all -t-ranspired eA p/\y iml dde uken X fried
\-o -fire fA\/ oUdffey, So pv\s/K/ fkinoS' Gr£ DfonG ir\ mv/ case oaf of fkt f\me jl c^as
Uind Uh fer )/our jir^e^
                                           (V{arca$ a (W/v #/«?959

                    LnifociaahoK\
 To Tm Womm jumaz of m cou$t cfomw/t MAls:

   (My^l-P Me appelant P/ladus 0 o fer
Ofecrei/cnary $2ii&w /n oa:&fda^ce U)ifo jfe. Texes Mules &ftppellJe Procedures^
in response, h He frhl Ccurk July 1^ HO/1/^ Tockje/we                Statement Of Case^
   U{\ Ouly 2$ 10\Z ,> Xcoas ckorced uttif ossaulf on &public Qiruanf cdtte
Incarcerated 'a (Adland County "Jail, from tkz u&ry becjinfnG X fold my attorney X old
not eomm/f tt\£ assault cod XuKaiJo GO to fr\o\. X•hid tun £2 other people cuL tue/z.
\r\ fkt fad u\jf (Ad Grd umessea uUfked happened and uert uiiiMQ fa fill out oackuils
ard 4esWy to 6jkaf tUy See/v-> all Ae had to do ucs lock up u^o allojas in tie. ^aL
(jjft Mt Hct day Oifd ecdeidtkern, nt did act do //^ he. also did ret subpoena any or
my teitwsses -ferny frid, Xcj-osded to go to friol for tht assault charge and plea out
h my anaond (haine. of poSSeSSlc/]^ huftktL fi&secukr Sct'd X had to plea cuf ^ c//wy dofijes
Ottokc tkiev Gil \e> fad, X told my ofl'emcy X- cjonted to Styectde wy assaultJb/nn My
^Stessicn cWw&\ ke-lcU mtX cad. idly attorney {Jiclated my S/M /t^endweM[ fields
 by mt adim o\s my keel cd\tocjoM\

            aitrnenr Cx PcoceAaCal l\\SreC\
I RU pOffW) fer Appointment o? Ccutfel to my Ccwichm couft Sept. Soft
2. deckued response &*\ id Distnd Carrel Appeds esh'nj U)ky IS my appeal hefty RU
LrnWIy &                          ana          unc
   Jj\effecbues /rssistctrct- of Cainstl by fo/tmc U acf as JGcoyer age/id

  Q(\ Tuk/ 1&M\ XuaS dar^ed uj/tk ksoalton &Mt«c Qervanf Uken rAy ohrrssj
daw. jo See meXUd h\r*\ ZttZS not Guilty and XtauejX ^jjl/iy witnesses k fesffy
\o h. fed, I tdd rAy dter^/ \o gefike Poster fi=r tie. eMU XMS mon fU. cUe.cS tie
alleqid GSSadi^Gndh S&4 eueryent- on Mid an c (Mjd&utt h£11 out an uM dUy
uiWes&t ItcdJ not euen cdk^p\ to do as Xcsfed l^rcuinc ftese witnesses uker^ my
(Wy defense XWhir^ LSotfeena tLse U)\inesSeS h hsffy afmyfnat^ Yefcjlw X
asked bin fke,doy d my M Xdy I1& W) did he. subpeenox my U)ifnessej he JdJ
mc AJCl
flnfick 1 Selection 10 [Texas Ccns^tuheo)proudes jlai criminal defendants nauecK rwkt ) 'ficjkk dficcuSed ,
 Consfffewl UcJ (Q^l^hd/uJiiryesses  SLi'C fnd tUfd IS Sn&rpemU. in "due. pma?SS daus^Q Ptkc (rfoirhen4\ flmerd^eM Grd IS
apdcchk LsUefads (melt CcAsf A^nd 6;/n)
iiri+e \i SUe W SU/2J m-m-2* (Tey Cri* fyp filo)
Hafdin \1 Sfek m SUlMfate
(t\y afemey kneu hpu Z$dtabxttfi^Unj H\'is asscdt ekarne; yet hedJnoteoen fry to
prepair tar my defense., kJM uqs kiS pkn &r my defense ojiflout my witnesses?
Snddand \J Ulcsknjkn %US LG^UlpoLi $-C£ £csX